Case 1:21-cv-01352-FB-SJB Document 9 Filed 05/04/21 Page 1 of 2 PageID #: 53




UNITED STATES DISTRICTCOURT
EASTERN DISTRICT OF NEW YORK
                                                          X
GREENPOINT BUSHWICK, LLC,
192 MORGAN REALTY, LLC. and
MORGAN WILLIAMSBURGH, LLC.,

                             Plaintiffs,                      Civil Action No.: 1:21-CV-01352
                                                              (FB)(SJB)

       -against-                                              RULE 7.1 CORPORATE
                                                              DISCLOSURE STATEMENT
CERTAIN UNDERWRITERS SUBSCRIBING
POLICY NO. PL190320,

                             Defendants.
                                                          X

       Pursuant to the Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, Defendants,

CERTAIN UNDERWRITERS SUBSCRIBING POLICY NO. PL190320, through their counsel

of record, FLEISCHNER POTASH LLP, hereby submit the following disclosure:

       Defendants, CERTAIN UNDERWRITERS SUBSCRIBING POLICY NO. PL190320, are

inclusive of XL Catlin Syndicate 2003, W.R. Berkley Syndicate 1967, and Cincinnati Global

Syndicate 318.

       Catlin Underwriting Agencies Limited (“CUAL”), the managing agent of XL Catlin

Syndicate 2003, is a company registered in England and Wales. CUAL is a wholly-owned

subsidiary of its ultimate parent, France-registered AXA SA. Catlin Syndicate Limited (“CSL”),

a company registered in England, is the sole member of XL Catlin Syndicate 2003. The direct

holding company of CSL is Catlin (North America) Holdings Ltd. The ultimate parent undertaking

and controlling party is AXA SA, which is traded on the Paris Stock Exchange.
Case 1:21-cv-01352-FB-SJB Document 9 Filed 05/04/21 Page 2 of 2 PageID #: 54




       W.R. Berkley Syndicate 1967 is a wholly-owned subsidiary of WR Berkley Syndicate Ltd.,

which is a wholly-owned subsidiary of W.R. Berkley Syndicate Holdings Limited, which is a

wholly-owned subsidiary of Berkley Insurance Company. Berkley Insurance Company is a

Delaware Corporation with its principal place of business in Connecticut. Berkley Insurance

Company is a wholly-owned subsidiary of Signet Star Holdings, which is a wholly-owned

subsidiary W.R. Berkley Corporation. W.R. Berkley Corporation is a corporation organized under

the laws of Delaware and with its principal place of business in Connecticut. W.R. Berkley

Corporation is publicly traded on the New York Stock Exchange.

       The managing agent for Cincinnati Global Syndicate 318 is Cincinnati Global

Underwriting Agency Limited, which is a wholly owned subsidiary of Cincinnati Global

Underwriting Ltd., which is based in London. Cincinnati Global Underwriting Ltd. is part of the

Cincinnati Global group and a wholly owned subsidiary of Cincinnati Financial Corporation, a

company incorporated in the State of Ohio and listed on the NASDAQ stock exchange.

Dated: New York, New York
       May 4, 2021
                                           Yours, etc.,

                                           FLEISCHNER POTASH LLP

                                           By: ___/s/ Eric R. Leibowitz__________
                                                  Eric Leibowitz, Esq. (EL - 5488)
                                           Attorneys for Defendants
                                           CERTAIN UNDERWRITERS SUBSCRIBING
                                           POLICY NO. PL190320,
                                           14 Wall Street, Suite 5C
                                           New York, New York 10005
                                           (646) 520-4200
                                           Our File No.: 305-22973

TO:    All Counsel of Record (Via ECF)
